Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 01/31/2022. Claims 1 and 4-16 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US Patent No. 6,253,815) in view of Ikebayashi (CN 103660806, with English Machine Translation Provided in previous Office Action).
Regarding claim 1, Kemp teaches a tire (Fig. 5) comprising decorative pattern (Fig. 9, Ref. Num. 169) formed on a surface of a sidewall portion (Fig. 9, Ref. Num. 117), wherein the decorative pattern is formed such that a plurality of ridges (Fig. 9, Ref. Num. 169; Fig. 10) extend in a tire radial direction (Fig. 9). A transverse cross-section of each ridge (Fig. 10) is tapered so as to gradually reduce a length along the surface such that a greater distance from the surface is, the less the length along the surface is (Fig. 10) and that the transverse cross-section of the ridge has a right-triangle shape (Fig. 10, Ref. Num. 165, 167). Kemp teaches that that one side of the triangle is angled at 90° (Col. 5, Lines 45-47) and that the angle of the other side is determined by the aspect ratio (Col. 5, Lines 55-61) which is between 20:1 and 1:1 (Col. 5, lines 13-15). The angle of the other (sloping) side can be found by taking the arctan of the aspect ratio, which would give an angle range of the taper angle, A, as between 3° (arctan(1/20)) and 45° (arctan(1/1)). Kemp does not expressly disclose a value of 20° to 40°; however, it would have been obvious to a person of ordinary skill in the art to configure the taper angle of the ridge within the claimed range since Kemp discloses the taper angle of the ridge as between 3° and 45°, said range overlapping the claimed range. However, Kemp does not teach that the decorative pattern is structured with gaps to satisfy expressions, 20≤A≤40, 0.3≤D≤07, and 0.2≤C/D≤0.4, and that the ridges reflect the light to cause the gaps to have a darker appearance.

Ikebayashi also teaches that the decorative pattern is structured to satisfy expression, 0.3≤D≤0.7, where D represents an arrangement pitch of the ridges, as Ikebayashi teaches that the pitch of the ridges is between 0.5 and 5.0 mm (Para. [0032]). Ikebayashi does not expressly disclose a value between 0.3 and 0.7 mm; however, it would have been obvious to a person of ordinary skill in the art to configure pitch of the ridges within the claimed range since Ikebayashi discloses the arrangement pitch as 0.5 mm to 5.0 mm (Para. [0032]), said range overlapping the claimed range. Those numbers correspond to a value of C/D that is between 0.02 and 4. Ikebayashi does not expressly disclose a value of C/D between 0.2 and 0.4; however, it would have been obvious to a person of ordinary skill in the art to configure C/D with a value within the claimed range since Ikebayashi discloses a range of 0.1 mm to 2.0 mm for C and 0.5 to 5.0 mm for D which have many combinations of values that satisfy the claimed expression.

Regarding claim 6, Kemp teaches that the transverse cross-section of the ridge has a triangular shape having a vertex (Fig. 10) at a position that is farthest from the surface. 
Regarding claim 7, Kemp teaches that one of paired side surfaces that extend from the vertex to the surface is orthogonal to the surface (Fig. 10).
Regarding claims 8 and 9, Ikebayashi teaches that the height of the ridge from the surface (Fig. 3a, Ref. Num. h) is 0.3 mm to 1.0 mm (Para. [0042]). Ikebayashi does not expressly disclose a value between 0.1 and 0.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the height of the ridge from the surface with a distance within the claimed range since Ikebayashi discloses the height of the ridge from the surface as 0.3 mm to 1.0 mm, said range overlapping the claimed range.
Regarding claim 10, Kemp in view of Ikebayashi does not explicitly teach that the gaps will have a black appearance; however, it would be reasonably expected to that these ridges will achieve a similar visual result since the combination teaches the structure required by the instant claim including a ridge gap and taper angle within the range claimed by the instant claims.
.
Claims 12, 13, 4, 14, 16, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikebayashi (CN 103660806).
Regarding claim 12, Ikebayashi teaches a tire (Fig. 1) comprising a decorative pattern formed on a surface of a sidewall portion (Fig. 1, Ref. Num. 8) wherein the decorative pattern is formed such that a plurality of ridges (Fig. 2, Ref. Num. 7A; Fig. 3a, Ref. Num. 7A) that extend in a tire radial direction (Fig. 1, Ref. Num. 7A) are aligned in a tire circumferential direction (Fig. 2, Ref. Num. 7A) so as to form gaps (Fig. 3a, Ref. Num. 15). Ikebayashi also teaches that a transverse cross-section of each ridge (Fig. 3a) is tapered so as to gradually reduce a length along the surface such that the greater a distance from the surface is, the less the length along the surface is (Fig. 3a, Ref. Num. 13, 14) and the decorative pattern is structured to satisfy expression, 0.15≤C≤0.25, where C represents a minimum length (mm) of each gap. In Ikebayashi, C is represented by Li and is in a range of 0.1 mm to 2.0 mm (Para. [0037]). Ikebayashi does not expressly disclose a value between 0.15 and 0.25 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the gap with a distance within the claimed range since Ikebayashi discloses the gap as 0.1 mm to 2.0 mm, said range overlapping the claimed range. 
Ikebayashi also teaches that the decorative pattern is structured to satisfy the expression, 0.3≤D≤0.7, where D represents an arrangement pitch of the ridges, as Ikebayashi teaches that the pitch of the ridges is between 0.5 and 5.0 mm (Para. [0032]). Ikebayashi does not expressly disclose a value between 0.3 and 0.7 mm; however, it would have been obvious to a person of ordinary skill in the art to configure pitch of the ridges within the claimed range since Ikebayashi discloses the arrangement pitch as 0.5 mm to 5.0 mm (Para. [0032]), said range overlapping the claimed range. Those numbers 
Ikebayashi also teaches that the inclination angle of one wall of the ridge with respect to the normal line is greater than 0° and less than 75° (Para. [0042]). If you double the angle to find the taper angle of the whole ridge, you get a range of 0 to 150 degrees. Ikebayashi does not expressly disclose a value between 20 and 40 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the gap with a distance within the claimed range since Ikebayashi discloses the angle as 0 to 150 degrees, said range overlapping the claimed range. Ikebayashi teaches that the length of the decorative pattern in the tire radial direction is 5% to 30% of the tire cross-sectional height (Para. [0029]). Finally, while Ikebayashi does not explicitly teach that the ridges will reflect light that is incident to weaken light reflectance so that the gaps will have a darker appearance, it would be reasonably expected to that these ridges will achieve a similar visual result since the combination teaches the structure required by the instant claim including a ridge gap and taper angle within the range claimed by the instant claims.
Regarding claim 13, Ikebayashi teaches a tire (Fig. 1) comprising a decorative pattern formed on a surface of a sidewall portion (Fig. 1, Ref. Num. 8) wherein the decorative pattern is formed such that a plurality of ridges (Fig. 2, Ref. Num. 7A; Fig. 3a, Ref. Num. 7A) that extend in a tire radial direction (Fig. 1, Ref. Num. 7A) are aligned in a tire circumferential direction (Fig. 2, Ref. Num. 7A) so as to form gaps (Fig. 3a, Ref. Num. 15). Ikebayashi also teaches that a transverse cross-section of each ridge (Fig. 3a) is tapered so as to gradually reduce a length along the surface such that the greater a distance from the surface is, the less the length along the surface is (Fig. 3a, Ref. Num. 13, 14), has a top-side shorter base 
Ikebayashi also teaches that the decorative pattern is structured to satisfy expression, 0.3≤D≤0.7, where D represents an arrangement pitch of the ridges, as Ikebayashi teaches that the pitch of the ridges is between 0.5 and 5.0 mm (Para. [0032]). Ikebayashi does not expressly disclose a value between 0.3 and 0.7 mm; however, it would have been obvious to a person of ordinary skill in the art to configure pitch of the ridges within the claimed range since Ikebayashi discloses the arrangement pitch as 0.5 mm to 5.0 mm (Para. [0032]), said range overlapping the claimed range. Those numbers correspond to a value of C/D that is between 0.02 and 4. Ikebayashi does not expressly disclose a value of C/D between 0.2 and 0.4; however, it would have been obvious to a person of ordinary skill in the art to configure C/D with a value within the claimed range since Ikebayashi discloses a range of 0.1 mm to 2.0 mm for C and 0.5 to 5.0 mm for D which have many combinations of values that satisfy the claimed expression. 
Ikebayashi also teaches that the inclination angle of one wall of the ridge with respect to the normal line is greater than 0° and less than 75° (Para. [0042]). If you double the angle to find the taper angle of the whole ridge, you get a range of 0 to 150 degrees. Ikebayashi does not expressly disclose a value between 20 and 40 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the gap with a distance within the claimed range since Ikebayashi discloses the angle as 0 to 150 degrees, said range overlapping the claimed range. Ikebayashi teaches that the range of B is 0.1 mm to 2.0 mm (Para. [0037]). It would have been obvious to one of ordinary skill in the art before 
Regarding claims 4, Ikebayashi teaches that the length B of the top-side shorter base (Fig. 3a, Ref. Num. Loa) is 0.1 to 2.0 mm (Para. [0037]). Ikebayashi does not expressly disclose a value between 0.05 and 0.4 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the length of the top-side shorter base with a distance within the claimed range since Ikebayashi discloses the length of the top-side shorter base as 0.1 mm to 2.0 mm, said range overlapping the claimed range.
Regarding claim 14, Ikebayashi teaches ranges for B and C that overlap to satisfy the expression 2.00≤B/C≤214, for example when B is equal to 1 mm and C is equal to 0.5 mm, B/C is equal to 2, which is within the range required by the instant claims.
Regarding claim 16, Ikebayashi teaches that the transverse cross-section of the ridge (Fig. 3a) has a top-side shorter base (Fig. 3a, Ref. Num. 13, Loa) that extends along the surface, at a position that is farthest from the surface. Ikebayashi does not expressly disclose a value between 25 and 35 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the gap with a distance within the claimed range since Ikebayashi discloses the angle as 0 to 150 degrees, said range overlapping the claimed range. Ikebayashi teaches that the range of B is 0.1 mm to 2.0 mm (Para. [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Regarding claim 5, Ikebayashi teaches that the length B of the top-side shorter base (Fig. 3a, Ref. Num. Loa) is 0.1 to 2.0 mm (Para. [0037]). Ikebayashi does not expressly disclose a value between 0.05 and 0.4 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the length of the top-side shorter base with a distance within the claimed range since Ikebayashi discloses the length of the top-side shorter base as 0.1 mm to 2.0 mm, said range overlapping the claimed range.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US Patent No. 6,253,815) in view of Ikebayashi (CN 103660806) as applied to claim 1 above, and further in view of Iwabuchi (US 2015/0336432 A1).
Regarding claim 15, Kemp in view of Ikebayashi does not teach that a length of the decorative pattern is 5% to 30% of the cross-sectional height of the tire.
In an analogous art, Iwabuchi teaches a tire with a decoration region (Fig. 2, Ref. Num. 11) that has a length in the tire radial direction of 2% to 10% of the cross-sectional height of the tire (Para. [0038]). Iwabuchi does not expressly disclose a value of 5% to 30%; however, it would have been obvious to a person of ordinary skill in the art to configure the length of the decorative pattern in the tire radial direction within the claimed range since Iwabuchi discloses the length of the decorative pattern in the tire radial direction as between 2% and 10% (Para. [0038]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kemp and Ikebayashi with Iwabuchi in order to have the decorative pattern have a .
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 12, and 13, the applicant argues that Ikebayashi does not teach ridges that satisfy the expression, 0.3≤D≤0.7, where D represents an arrangement pitch (mm) at which the ridges are arranged in the tire circumferential direction. While Ikebayashi recites a range for the pitch of the ridge as 1.0 mm to 3.00 mm in paragraph 32, this range is simply a preferred range whereas paragraph 32 states that the full range of the pitch of the invention is from 0.5 mm to 5.0 mm, this range overlapping with the claimed range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749